GLENN M. BOBAK,
v.
WESTERN PENNSYLVANIA NEWSPAPER COMPANY, RODNEY L. SHERMAN, DERRICK PUBLISHING COMPANY, NED COWART, INDIVIDUALLY AND WESTERN PENNSYLVANIA NEWSPAPER COMPANY AND DERRICK PUBLISHING COMPANY AS JOINT VENTURERS,
PETITION OF: GLENN M. BOBAK AND DOM W. GRECO
GLENN M. BOBAK,
v.
WESTERN PENNSYLVANIA NEWSPAPER COMPANY, RODNEY L. SHERMAN, DERRICK PUBLISHING COMPANY, NED COWART, INDIVIDUALLY AND WESTERN PENNSYLVANIA NEWSPAPER COMPANY AND DERRICK PUBLISHING COMPANY AS JOINT VENTURERS,
PETITION OF: GLENN M. BOBAK AND DOM W. GRECO
GLENN M. BOBAK, Petitioner
v.
WESTERN PENNSYLVANIA NEWSPAPER COMPANY, RODNEY L. SHERMAN, DERRICK PUBLISHING COMPANY, NED COWART, INDIVIDUALLY AND WESTERN PENNSYLVANIA NEWSPAPER COMPANY AND DERRICK PUBLISHING COMPANY AS JOINT VENTURERS, Respondents
No. 619 WAL 2007,
No. 620 WAL 2007,
No. 621 WAL 2007.
Supreme Court of Pennsylvania, Western District.
August 22, 2008.

ORDER
PER CURIAM.
AND NOW, this 22nd day of August, 2008, the Petition for Allowance of Appeal is DENIED.
Madame Justice Greenspan did not participate in the consideration or decision of this matter.